DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-21 are pending in the application.
Allowable Subject Matter
3.	Claims 1-21 are allowed.
Reasons for Allowance
4.	The prior art does not disclose, teach or suggest:
The claimed trim tab control system for a ship nor the claimed ship with the claimed trim tab control system, with the trim tab control system comprising: a trim tab to swing on a ship body; and a controller configured or programmed to: swing the trim tab at a first swing speed when the trim tab is not at a time of landing on water based on operation state data indicating an operation state of the ship; and swing the trim tab at a second swing speed less than the first swing speed when the trim tab is at the time of landing based on the operation state data.
As specifically claimed by applicant.
Conclusion
5.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose trim tab control systems for ships, boats and/or watercraft.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
7.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
5/24/2022